DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 17, 19, 20, 22, 31, and 61-74 are pending in the application. Amended claims 1, 2, and 31, cancelled claims 16, 18, 21, 23-30, and 32-60, and new claims 61-74 have been noted. The amendment filed on 3/24/22 has been entered and carefully considered.
Claim Rejections - 35 USC § 112
Applicant’s amendment was sufficient to overcome the previous rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 17, 19, 20, 22, 31, and 61-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardle et al (US 2011/0162957) in view of Wu et al (One-pot synthesis of nanostructured carbon materials from carbon dioxide via electrolysis in molten carbonate salts, submitted by Applicant in IDS filed 3/12/2020).
Wardle (‘957) discloses a method of growing carbon-based nanostructures 106 comprising exposing a precursor to an active growth material 102 (Fig. 1A; [0018]-[0019]), wherein the active growth material comprises at least one nanoscale feature [0057]. 
Wardle does not disclose that the active growth material comprises a first component and a second component that are capable of forming a eutectic composition with each other.
Wu discloses a method of growing carbon-based nanostructures comprising: exposing a precursor of the carbon-based nanostructures (e.g. CO2) to an active growth material to grow the carbon-based nanostructures from the precursor (Abstract), wherein the active growth material comprises at least two components that are capable of forming a eutectic composition with each other, such as Li2CO3, Na2CO3, and K2CO3 (p. 209, col. 1-col. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the active growth material suggested by Wu as the nanopositor material in the process of Wardle since it was known to be suitable for forming carbon nanostructures.
Regarding Claims 2-11, Wu discloses a first type of cation, such as lithium, a second type of cation, such as potassium, and an anion, such as carbonate (p. 209, col. 2) and the at least two components are present in relative amounts in the eutectic composition to satisfy the claimed conditions (p. 209, col. 1-col. 2).
Regarding Claim 17, Wardle (‘957) discloses that carbon-based nanostructures 106 grown on a substrate 104 are in direct contact with the active growth material 102 (Fig. 1A; [0018]-[0019]).
Regarding Claims 19, 20, 22, and 31, Wardle (‘957) discloses substrate materials which would inherently possess the claimed property [0061] and an article 100 comprising: a substrate 104; a carbon-based nanostructure 106 supported by the substrate 104, and an active growth material 102 in contact with the carbon-based nanostructure 106. 
Regarding Claims 61-74, Wardle discloses carbon nanotubes, nanofibers, etc. [0017]; various substrate materials which would inherently possess the claimed sheet resistance [0061]; the active growth material may be in the form of nanoparticles [0058]; the active growth material may be maintained at a temperature between 200-500°C [0048]; the precursor is a gaseous precursor [0031] and directly contacts the active growth material (Fig. 1A); and the active growth material is a solid material, such as nanoparticles having  dimensions less than 1 micron [0058].
Thus, claims 1-11, 17, 19, 20, 22, 31, and 61-74 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Wardle and Wu.
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardle et al (US 2011/0162957) in view of Wu et al (One-pot synthesis of nanostructured carbon materials from carbon dioxide via electrolysis in molten carbonate salts, submitted by Applicant in IDS filed 3/12/2020) as applied above and further in view of Sytchev et al (Influence of current density on the erosion of a graphite cathode and electrolytic formation of carbon nanotubes in molten NaCl and LiCl).
Wardle and Wu do not disclose that the anion is a halide anion.
Sytchev discloses that lithium chloride and sodium chloride can be used as active growth material to form carbon nanotubes (Abstract; p. 6725).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use alkali/alkaline-earth halides as suggested by Sytchev as the active growth material in the process of Wardle and Wu as a suitable alternative since they were also known to be an active growth material for carbon nanotubes.
Thus, claims 12-15 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Wardle, Wu, and Sytchev.
Response to Arguments
Applicant's arguments filed 3/24/22 have been fully considered but they are not persuasive. Applicant argues that a person of ordinary skill would have had no reason to modify Wu’s system based on Wardle’s system because Wu uses liquid electrolytes while Wardle forms the carbon nanostructures without using an electrolytic cell. This is not found persuasive because Wardle discloses that a variety of nanopositors (i.e. active growth material) can be used [0032] and it would have been obvious to modify the process of Wardle to include nanopositor materials known to cause formation of carbon nanostructures, such as the active growth materials suggested by Wu.
Applicant’s additional arguments are directed to the new limitations in the claims which have been addressed in the rejections above. 
Regarding Wardle (‘382), Applicant’s statement of common ownership is sufficient to disqualify it as prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715